PER CURIAM.
Alvin Hankins appeals the sentences imposed following the entry of his guilty pleas. We agree that there is a discrepancy between the verbal pronouncement of the sentence in Case No. 94-32878 and the written order and we remand to the trial court to resolve the conflict. See Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA), review denied, 554 So.2d 1170 (Fla.1989). The State concedes that the imposition of a $30 fee to “First Step” as a condition of probation in Case No. 88-1850 is not authorized and must be stricken.
We find no merit to the other issues raised by Hankins. Accordingly, as corrected, we reverse and remand only as to Case No. 94-32878.
AFFIRMED in part; REVERSED in part; REMANDED as to Case No. 94-32878.
PETERSON, C.J., and COBB and GOSHORN, JJ., concur.